Citation Nr: 0307253	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  94-15 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a knee condition to 
include degenerative joint disease, arthralgia and 
chondromalacia.

2.  Entitlement to an effective date earlier than January 27, 
1997 for a 30 percent evaluation for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought.  

The case was previously before the Board in January 1999, at 
which time it was Remanded to obtain additional evidence.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  A chronic knee disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

3.  Manifestations of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months or even more symptoms were not supported until January 
22, 1997.


CONCLUSIONS OF LAW

1.  A knee disorder was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 

2.  The criteria for entitlement to an effective date earlier 
that January 22, 1997 for a 30 percent disability evaluation 
for headaches have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.155, 3.400, 4.124a, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected in  Supplemental Statement of the Case dated in 
November 1999 and a Statement of the Case dated from January 
2000.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a VA medical examinations and notices of the 
requirements necessary to substantiate the claims have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claims at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran contends that his presently existing knee 
condition, variously characterized, is related to service.  
Apart from a complaint as to a stiff knee in 1975, service 
medical records, including his separation examination, are 
silent as to complaints, treatment or diagnoses relating to a 
knee condition.  In fact, his musculoskeletal system was 
evaluated as entirely normal.

A diagnosis of probable early arthritis was entered in April 
1992, about 5 years after service and when the veteran was 
forty three years old.  Other post service records suggest a 
diagnosis of right knee instability.  At a January 1997 VA 
examination, the examiner concluded that the veteran's 
reported chondromalacia symptoms that could not be 
objectively demonstrated.  The veteran claimed that his knee 
pathology was secondary to his service connected post 
traumatic stress disorder.

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board considers that the evidence does not demonstrate 
that the complaints which the appellant suffered during 
service were anything more than acute and transitory in 
nature.  The evidence does not demonstrate any showing of 
residual pathology.  Similarly, there is no medical evidence 
tending to show that the symptoms in service represented a 
chronic disability(ies) rather than an acute and transitory 
condition.  Accordingly, the preponderance of the evidence is 
against the claim and the present knee pathology has not been 
associated to service by competent medical authority. 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

Earlier Effective Date

The controlling regulation in this case is 38 C.F.R. § 3.400 
(2002), which states that, unless otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

Also, the United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the veteran was initially diagnosed with 
probable muscle tension headaches in April 1992.  He 
described his symptomatology as with pain and soreness in the 
back and neck muscles.  The examiner expressly noted the 
absence of prodromal visual symptomatology, nausea or 
vomiting.  he reported awakening from headaches but only as 
an unusual thing.  Moderate tenderness over the neck muscles 
was objectively noted.  

He was first diagnosed with atypical migraine headaches on 
January 22, 1999.  At that examination, he first reported 
headaches that require bedrest every 6 to 8 weeks.  His 
medical records do not reflect prostrating attacks prior to 
that time. 

The veteran has disputed the types of headaches with which he 
has been diagnosed.  The board observes, however, that 
headache manifestations are of paramount importance in 
evaluating the severity of his disability; whereas, the 
particular characterization or label ascribed to that 
disability does not prejudice the veteran.

The veteran's headaches are rated under Diagnostic Code (DC) 
8100 for migraine which provides that migraine headaches, 
with characteristic prostrating attacks averaging one in 2 
months over several months warrant a 10 percent evaluation.  
With characteristic prostrating attacks occurring on an 
average of one a month over the last several months warrant a 
30 percent evaluation.  A 50 percent evaluation, the highest 
possible, is warranted with "very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability."  38 C.F.R. Part 4, DC 8100.  In 
sum, the applicable rating criteria link the ratings for 
migraine headaches to two elements: severity and frequency.  
It is not sufficient to demonstrate the existence of a 
particular frequency of headaches; the headaches must be of a 
specific prostrating character.

In this case, although the veteran has essentially recently 
asserted that the nature of his headaches have not changed, 
the absence of clinical reference to prostrating attacks in 
treatment records and the recorded examination evidence is 
plainly to the contrary and is accorded more probative 
weight.  The preponderance of the evidence is against the 
claim because the criteria for a 30 percent evaluation are 
not demonstrated or approximated met prior to January 22, 
1997.  Accordingly, the claim must be denied.




ORDER

Entitlement to service connection for a knee disorder, 
variously characterized, is denied. 

Entitlement to an effective date earlier than January 22, 
1997 for the grant of 30 percent disability evaluation for 
headaches is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

